Broyles, J.
1. The court did not err in admitting, or in afterwards refusing to exclude, certain testimony, as complained of in the first and second grounds of the amendment to the motion for a new trial.
2. The refusal of the court to award a nonsuit will not be considered, since the case proceeded to a verdict, and exceptions were taken to the overruling of the motion for a new trial, which contained the ground that the verdict was contrary to the evidence and without evidence to support it.
3. While there are some slight inaccuracies in the excerpts from the charge complained of, yet, when considered in connection with the entire charge, they do not contain any error requiring a new trial.
4. The verdict was authorized by the evidence, and the court did not err in refusing a new trial. Judgment affirmed..